              Case 2:21-bk-00123-FMD         Doc 46      Filed 04/07/21     Page 1 of 7




                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                       FT. MYERS DIVISION


In re:

GREGORY BRIAN MYERS,                                            Case No.: 2:21-bk-00123-FMD
                                                                Chapter: 13
                Debtor.
                                                           /

      TRUIST BANK, SUCCESSOR BY MERGER TO SUNTRUST BANK'S
       VERIFIED MOTION FOR RELIEF FROM AUTOMATIC STAY TO
  ENFORCE FINAL JUDGMENT OF FORECLOSURE BASED ON BAD FAITH AND
 REQUEST FOR FIVE YEAR INJUNCTION AGAINST REFILING AND FIVE YEARS
         OF PROSPECTIVE STAY RELIEF AS TO REAL PROPERTY

         Truist Bank, successor by merger to SunTrust Bank (“Truist”) (the “Secured Creditor”),

its successors and/or assigns, as a secured creditor of the bankruptcy estate of Gregory Brian

Myers (the “Debtor”), seeks relief from the automatic stay pursuant to 11 U.S.C. § 362(d)(4)

based on bad faith and requests a five year injunction against refiling against the Debtor and five

years of prospective relief as to the real property, and in support thereof, states as follows:

         1.     Debtor’s Bankruptcy Case. On January 28, 2021, the Debtor filed the above-

captioned Chapter 13 bankruptcy case.

         2.     Jurisdiction. Jurisdiction of this matter is properly before this Court pursuant to

28 U.S.C. § 1334 and Rule 4001(a) of the Federal Rules of Bankruptcy Procedure.

         3.    Foreclosure Proceeding. As a result of the failure to make the monthly payments

due under the note and mortgage, Secured Creditor commenced a foreclosure action against the

Debtor in the case captioned SunTrust Bank vs. Barbara Kelly, et. al., Case No. 2013 CA 000290

in the First Judicial Circuit, in and for Walton County, Florida (the “Foreclosure Action”). On

June 21, 2016, a Final Judgment was entered in the amount of $603,444.09. A copy of the Final

Judgment is attached hereto as Exhibit A. A copy of the Foreclosure Docket is attached hereto
            Case 2:21-bk-00123-FMD          Doc 46       Filed 04/07/21   Page 2 of 7




as Exhibit B.       On October 29, 2018, a Certificate of Sale was issued, a copy of which is

attached hereto as Exhibit C. On November 26, 2018, a Certificate of Title was issued, a copy of

which is attached hereto as Exhibit D.

       4.   Collateral. The Final Judgment relates to real property located at XXX Wakula

Lane, Seaside, Florida 32459 which may also be known as Lot 13 Wakula Lane, Seaside, FL

32549 (“Collateral”) and further described as follows:




       5.       Foreclosure Sale. Pursuant to the Final Judgment the foreclosure sale was

scheduled for August 5, 2016, 11:00 AM CST. What proceeded was a pattern of bankruptcy

filings which was utilized to delay and hinder Secured Creditor’s ability to complete and

conclude the foreclosure process, detailed as follows:

       6.    On July 21, 2016, Gregory B Myers, through counsel representation, filed a

Suggestion of Bankruptcy in the state court foreclosure action. Stating on November 18, 2015 a

Chapter 11 Petition was filed in United States Bankruptcy Court for the Division of Maryland. A

copy of Mr. Myers Suggestion of Bankruptcy is attached hereto as Exhibit E. However, review

of the Note and Mortgage reveal Mr. Myers is neither a party nor obligor on either document. A

copy of the Note and Mortgage are attached hereto as Exhibit F. Additionally, review of the

Walton County Property Appraiser’s Record does not reveal Mr. Myers as an owner of the

Collateral. A copy of the Walton County Property Appraiser’s Record is attached hereto as

Exhibit G. A Motion for Relief was filed on June 30, 2014. An Order Granting Relief from the

Automatic Stay as to the property was entered July 19, 2017 (Doc. No. 536). A copy of the Order

is attached Exhibit H.
             Case 2:21-bk-00123-FMD         Doc 46     Filed 04/07/21     Page 3 of 7




       7.     The foreclosure sale was rescheduled to occur on March 8, 2018. On March 7,

2018, Debtor filed an Emergency Motion to Stay Foreclosure Sale. On March 8, 2018, an order

was entered granting the Emergency Motion thereby canceling the March 8, 2018 sale date.

       8.    First Petition: On March 13, 2018, Barbara Ann Kelly aka Barbara Ann Kelly-

Myers filed a Chapter 13 Petition to commence 18-13244 in The United States Bankruptcy Court

of Maryland. This case was dismissed on July 13, 2018 by the entry of the Order with Notice

Dismissing Chapter 13 Case on motion of Chapter 13 Trustee for Failure to Qualify for Relief

Under Chapter 13 (Doc. No 74). A copy of the dismissal order is attached as Exhibit I.

       9.    The foreclosure sale was ultimately rescheduled to August 27, 2018; however, on

July 29, 2018, Debtor filed a Motion to Stay Case and Stay Foreclosure Sale, and on August 23,

2018, Debtor filed its Emergency Motion to Stay Foreclosure Sale.

       10.    Second Petition:    On August 24, 2018, Barbara Ann Kelly, filed a Chapter 13

Petition in the Middle District of Florida on August 24, 2018, case number 9:18-bk-07142-FMD.

The case was dismissed on September 10, 2018. The filing of this petition cancelled the sale

scheduled for August 27, 2018.

       11.     Third Petition: Pro Se Debtor, Gregory Brian Myers, filed the third Chapter 13

Petition in the District of Delaware on February 27, 2019, case number 19-10392-BLS. The case

was dismissed on March 28, 2019 for Debtor’s failure to file information.

       12.    Fourth Petition:   Pro Se Debtor, Gregory Brian Myers, filed the fourth Chapter 13

Petition in the District of Maryland on May 31, 2019, case number 19-17428. The case was

dismissed on September 9, 2019 upon entry of the Order Granting Motion to Dismiss Case on

Request of Debtor (Doc. No. 105) attached hereto as Exhibit J.

       13.    Fifth Petition: Barbara Ann Kelly, filed the fifth Chapter 13 Petition in the District

of Maryland on October 30, 2019, case number 19-24525. The case was dismissed on July 8,
                Case 2:21-bk-00123-FMD           Doc 46    Filed 04/07/21    Page 4 of 7




2020 upon entry of the Order Granting Motion to Dismiss Case on Request of Debtor (Doc. No.

83) attached hereto as Exhibit K.

          14.       Sixth Petition:   Gregory Brian Myers, filed this instance case; the sixth Chapter

13 Petition in the Middle District of Florida on January 28, 2021, case number 2:21-bk-00123-

FMD.

          15.       Relief Requested. Debtor and Ms. Kelly have utilized the Bankruptcy Court

system in a concerted effort to delay and hinder Secured Creditor’s ability to conclude the

foreclosure process. Mr. Myers is neither listed on the Note, Mortgage, nor as an owner per the

Walton County Property Appraiser’s Website yet filed a Suggestion of Bankruptcy from a 2015

case asserting the automatic stay was in effect as to the Collateral. 11 U.S.C.§ 362(d)(4)(B)

states:

          with respect to a stay of an act against real property under subsection (a), by a
          creditor whose claim is secured by an interest in such real property, if the court
          finds that the filing of the petition was part of a scheme to delay, hinder, or
          defraud creditors that involved either…
          (B) multiple bankruptcy filings affecting such real property

          16.        Relief Requested.       Moreover, Debtor and Ms. Kelly have continued to

file motions which has ensued litigation in the state court foreclosure action after the entry of

the Final Judgment yet has on two occasions sought relief from the Bankruptcy Court. Ms.

Kelly’s First Case was dismissed as the she did not meet the eligibility pursuant to 11 U.S.C.

§109(e). Additionally;

                •   The Debtor has no equity in the Property, as evidenced by Walton County
                    Property Appraiser Value, which lists the value of the Property at $509,820.00.
                    This amount is less than the outstanding amount due to Secured Creditor pursuant
                    to the Final Judgment.

                •   The Property is no longer owned by the Debtor, as the Certificate of Sale and
                    Certificate of Title were issued prior to the Petition Date.
             Case 2:21-bk-00123-FMD          Doc 46     Filed 04/07/21      Page 5 of 7




             •   The Collateral in question is vacant land and is not necessary for a successful
                 reorganization;

             •   Property taxes continue to accrue.

       17.       Request for Attorney’s Fees and Costs. Secured Creditor requests attorney’s fees

and costs are recoverable in the subsequent foreclosure case, as a result of filing the instant

motion.

       WHEREFORE, Secured Creditor requests the entry of an order modifying the automatic

stay, granting prospective relief for five years and for such other and further relief as the Court

deems just and proper.


                                                       MCCALLA RAYMER LEIBERT PIERCE, LLC

                                               By:       /s/ Neisi Garcia Ramirez
                                                        Neisi Garcia Ramirez
                                                        Florida Bar No. 91430
                                                        Attorney for Creditor
                                                        110 S.E. 6th Street, Suite 2400
                                                        Ft. Lauderdale, FL 33301
                                                        Phone: 954-332-9426
                                                        Fax: 954-332-9426
                                                        Email: Neisi.GarciaRamirez@mccalla.com
Case 2:21-bk-00123-FMD   Doc 46   Filed 04/07/21   Page 6 of 7
           Case 2:21-bk-00123-FMD        Doc 46     Filed 04/07/21    Page 7 of 7




                              CERTIFICATE OF SERVICE


       , I HEREBY CERTIFY that on April 7, 2021, a true and correct copy of the foregoing

was served by U.S. ~Mail, First Class, and/or electronic transmission to: Gregory Brian Myers,

700 Gulf Shore Boulevard North, Naples, FL 34102; Barbara Ann Kelly, 4505 Wetherill Road,

Bethesda, MD 20816; Barbara Ann Kelly, 700 Gulf Shore Boulevard North, Naples, FL

34102 and those parties receiving CM/ECF service.

   •   Undine C George undine@anastasialaw.net,
       service@anastasialaw.net;admin@anastasialaw.net
   •   Kimberly McIntyre     kimberly.mcintyre@tampa13.com
   •   Luigi E Orengo    lorengo@carltonfields.com, kathompson@carltonfields.com
   •   United States Trustee - FTM7/13    USTPRegion21.TP.ECF@USDOJ.GOV
   •   Maurice B VerStandig     mac@mbvesq.com, admin@mbvesq.com
   •   Jon Waage    jwflecf@trustee13.com


                                           By:       /s/ Neisi Garcia Ramirez
                                                    Neisi Garcia Ramirez
